DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 7/19/2019. Claims 17-31 are pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“support members” are spherical objects (balls), as disclosed in applicant’s specification, paragraph [0090] (PGPub) and FIG. 4, spherical members-43-1 to 43-4;
“automated driving control unit”, “seat control unit” and “travel state recognition unit” are processors, as disclosed in applicant’s specification, paragraph [0070] and FIG. 1, automated driving control unit-100, seat control unit-160, and travel state recognition unit-170;
“driving unit” is an electromagnet, a rod-like press member, wires, an induction motor, and/or gears, as disclosed in applicant’s specification, paragraphs [0106-0108] and FIG. 4, seat driving device-45;
“restriction portion” is a side wall and/or a concave portion of a base platform, as disclosed in applicant’s specification, paragraphs [0097-0098]; FIG. 4, partition portions-44-1 to 44-4; and FIG. 5, concave portions-48-1 to 48-4;
partition portion” is a side wall, as disclosed in applicant’s specification, paragraph [0097] and FIG. 4, partition portions-44-1 to 44-4;
“concave portion” is a concave portion of a base platform, as disclosed in applicant’s specification, paragraph [0098] and FIG. 5, concave portions-48-1 to 48-4;
“driving operator” is an accelerator pedal, a brake pedal and/or a steering wheel, as disclosed in applicant’s specification, paragraph [0081] and FIG. 1, driving operator-80;
“fixing portion” is an attachment for connecting a seat to a bottom platform, as disclosed in applicant’s specification, paragraphs [0119-0127] and FIG. 10, fixing portion-49-1 to 49-2;
“fixing member” is a rod-like member, a plate-shaped member or a claw-shaped member, as disclosed in applicant’s specification, paragraph [0120] and FIG. 10, fixing members-49C;
“tapered portion” is a tapered portion of the bottom side holes in the bottom platform, as disclosed in applicant’s specification, paragraph [0125] and FIG. 12, bottom side holes-49B, and tapered portions-49E;
“suppression member” is a rubber member, a spring member, or a pair of magnets, as disclosed in applicant’s specification, paragraphs [0128-0132]; FIG. 14, rubber member-49-3; FIG. 15, spring member-49-4; and FIG. 16, S-pole magnet-49-5a, and N-pole magnet-49-5b; and
“switching control unit” is a processor, as disclosed in applicant’s specification, paragraph [0081] and FIG. 1, switching control unit-142.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 31 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larner et al. (U.S. Patent Number 10,611,269, hereinafter Larner).
Regarding claim 31, Larner discloses:
wherein the seat is displaceable in a direction of an inertial force in accordance with acceleration operated on the vehicle and is returned to an original position in accordance with a decrease in the inertial force (col. 13, lines 41-67; and FIG. 13, Rotate the seat of the vehicle to the most favorable orientation in order to reduce risks of serious injury to a passenger in the seat caused by the imminent impact-1330, Translate the seat of the vehicle a distance away from the determined location prior to impact to reduce risks of serious injury to the passenger in the seat upon impact-1340, and Translate the seat of the vehicle toward the determined location upon impact in order to reduce forces on the passenger in the seat caused by the imminent impact-1350); and 
wherein the seat is moved to a predetermined position by a driving unit that moves a position of the seat when the seat is fixed (col. 10, line 8 - col. 11, line 2; and FIG. 1, safety mechanisms-176, rotational control system-178, and translational control system-180).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayasu Hidetaka et al. (JP-2014151791A, hereinafter Nagayasu Hidetaka) in view of Akimoto (US-2017/0050539-A1, hereinafter Akimoto).
Regarding claim 17, Nagayasu Hidetaka discloses:
a bottom configured to be fixed to a floor of a vehicle that have a concave curved surface (paragraphs [0009-0010] and FIG. 1, cushion frame-10, left and right side frames-11,12, rear pipe-13, cushion panel-14, and support-14A);
three or more support members disposed on an upper side of the bottom (paragraph [0010] and FIG. 1, pad receiver-41, ball guide-42, and balls-42A);
configured to come into contact with a convex curved surface formed on a lower surface of a target to support the target and have a surface which is formed as a curved surface (paragraph [0010] and FIG. 1, cushion pad-21, main pad-22, and convex portion-22A); and
wherein the target is a seat on which a passenger of the vehicle sits (paragraph [0011] and FIG. 1, cushion pad-21, and main pad-22).
Nagayasu Hidetaka does not disclose a driving unit that moves a position of the seat. However, Akimoto discloses a vehicle seat, including the following features:

wherein the seat control unit moves the seat to a predetermined position (paragraphs [0072-0078] and FIG. 10, start rotation of seat-ST4, reach to rotation position (2) - ST5, move footrest to raised position-ST6, reach to rotation position (4) - ST7, move footrest to standby position-ST8, reach to rearward-facing position-ST9, and stop rotation of seat-ST-10); and
when the bottom and the seat are fixed (paragraph [0042]).
Akimoto teaches that the locked rotation state of a vehicle seat cushion is released when the vehicle is switched from manual drive to automated drive (paragraph [0042]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of allowing rotation of the seat during automated driving of Akimoto into the rotatable vehicle seat of Nagayasu Hidetaka. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of making an automated vehicle user comfortable. A person of ordinary skill is aware that users of automated vehicles frequently move from the sitting position required to manually operate a vehicle.
Regarding claim 18, Nagayasu Hidetaka further discloses:
a restriction portion configured to restrict a movement range of the support member on the bottom (paragraphs [0009-0010] and FIG. 1, cushion panel-14, support-14A, pad receiver-41, ball guide-42, and balls-42A); and
wherein displacement of the target is restricted based on a movement range of the support member restricted by the restriction portion (paragraphs [0009-0010] and FIG. 1, cushion panel-14, support-14A, cushion pad-21, main pad-22, pad receiver-41, ball guide-42, and balls-42A).

Regarding claim 20, Nagayasu Hidetaka further discloses:
wherein the restriction portion is a concave portion provided on a curved surface of the bottom (paragraphs [0009-0010] and FIG. 1, cushion panel-14, support-14A, pad receiver-41, ball guide-42, and balls-42A).
Regarding claim 22, Nagayasu Hidetaka further discloses:
further comprising: a fixing portion that fixes the bottom and the seat (paragraphs [0009-0010] and FIG. 1, cushion frame-10, left and right side frames-11,12, rear pipe-13, cushion panel-14, support-14A, cushion pad-21, main pad-22, convex portion-22A, pad receiver-41, ball guide-42, and balls-42A).

Claims 21 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayasu Hidetaka in view of Akimoto, as applied to claim 17 above, and further in view of Tominaga et al. (US-2017/0217335-A1, hereinafter Tominaga).
Regarding claim 21, Nagayasu Hidetaka in view of Akimoto does not disclose a driving operator. However, Tominaga discloses a vehicle seat control apparatus, including the following features:
wherein the seat includes a driving operator that receives at least one operation between steering and an acceleration or deceleration speed of the vehicle (paragraphs [0033-0034] and FIG. 1, vehicle-10, seat drive-11, vehicle controller-14, brake unit-15, vehicle drive-16, and steering unit-17).
Tominaga teaches that a vehicle controller may cause a vehicle to transition from an automatic driving state to a manual driving state by setting the seat to a driving position which allows the driver to operate a brake unit and a steering unit (paragraph [0034]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of transitioning to driver control of braking and steering of Tominaga into the rotatable vehicle seat of Nagayasu Hidetaka in view of Akimoto. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preparing the driver to resume 
Regarding claim 25, Nagayasu Hidetaka further discloses:
comprising: a suppression member configured to suppress a movement amount of the seat with respect to the bottom (paragraph [0010] and FIG. 1, support-14A, convex portion-22A, pad receiver-41, ball guide-42, and balls-42A).
Regarding claim 26, Nagayasu Hidetaka in view of Akimoto does not disclose a driving operator. However, Tominaga further discloses:
an automated driving control unit configured to automatically control at least one of steering and an acceleration or deceleration speed of the vehicle (paragraphs [0033-0034] and FIG. 1, vehicle-10,  vehicle controller-14, brake unit-15, vehicle drive-16, and steering unit-17);
a switching control unit configured to switch between automated driving by the automated driving control unit and manual driving by a passenger of the vehicle (paragraphs [0060-0067]; FIG.1, vehicle-10, input unit-12, and vehicle controller-14; and FIG. 6, Is there operation of switching from automatic driving to manual driving? - S51); and
a seat control unit configured to control a driving unit that moves a position of the seat (paragraphs [0060-0067]; FIG. 1, vehicle-10, seat drive-11, and vehicle controller-14; and FIG. 6, Make transition from relax position to driving position - S53, Has seat reached driving position? - S54, and Driving position is achieved - S55).
Tominaga teaches that a vehicle controller may cause a vehicle to transition from an automatic driving state to a manual driving state by setting the seat to a driving position which allows the driver to operate a brake unit and a steering unit (paragraph [0034]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of transitioning to driver control of braking and steering of Tominaga into the rotatable vehicle 
Regarding claim 27, Nagayasu Hidetaka in view of Akimoto does not disclose a driving operator. However, Tominaga further discloses:
a travel state recognition unit configured to recognize a travel state of the vehicle (paragraphs [0060-0067]; FIG.1, vehicle-10, input unit-12, and vehicle controller-14; and FIG. 6, Automatic driving state (relax position) - S50, Is there operation of switching from automatic driving to manual driving? - S51, and Manual driving state - S56); and
wherein the seat control unit moves the seat based on a travel state recognized by the travel state recognition unit (paragraphs [0060-0067]; FIG. 1, vehicle-10, seat drive-11, and vehicle controller-14; and FIG. 6, Make transition from relax position to driving position - S53, Has seat reached driving position? - S54, and Driving position is achieved - S55).
Tominaga teaches that a vehicle controller may cause a vehicle to transition from an automatic driving state to a manual driving state by setting the seat to a driving position which allows the driver to operate a brake unit and a steering unit (paragraph [0034]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of transitioning to driver control of braking and steering of Tominaga into the rotatable vehicle seat of Nagayasu Hidetaka in view of Akimoto. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preparing the driver to resume control of the vehicle. A person of ordinary skill is aware that users of automated vehicles frequently move from the sitting position required to manually operate a vehicle.
Regarding claim 28, Nagayasu Hidetaka does not disclose locking the bottom platform to the chair in manual driving mode. However, Akimoto further discloses:
wherein the seat control unit fixes the bottom and the seat when the automated driving is switched to the manual driving by the automated driving control unit, and the seat control unit releases the fixing of the bottom and the seat when the manual driving is switched to the automated driving (paragraph [0042]).
Akimoto teaches that a locking mechanism should prevent rotation of a seat cushion for manual driving, and the locking mechanism should be released when the vehicle is switched to automated driving (paragraph [0042]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of allowing rotation of the seat during automated driving, but not allowing rotation of the seat during manual driving, of Akimoto into the rotatable vehicle seat of Nagayasu Hidetaka. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of making an automated vehicle user comfortable. A person of ordinary skill is aware that users of automated vehicles frequently move from the sitting position required to manually operate a vehicle.
Regarding claim 29, Nagayasu Hidetaka further discloses:
by a target support device including a bottom that has a concave curved surface (paragraphs [0009-0010] and FIG. 1, cushion frame-10, left and right side frames-11,12, rear pipe-13, cushion panel-14, and support-14A);
three or more support members that have a surface which is formed as a curved surface and are  disposed on an upper side of the bottom (paragraph [0010] and FIG. 1, pad receiver-41, ball guide-42, and balls-42A);
come into contact with a convex curved surface formed on a lower surface of the seat (paragraph [0010] and FIG. 1, cushion pad-21, main pad-22, and convex portion-22A); and

Nagayasu Hidetaka does not disclose a driving unit that moves a position of the seat. However, Akimoto further discloses:
is fixed to a floor of the vehicle when the automated driving is switched to the manual driving (paragraph [0042]);
causing the driving unit (paragraphs [0072-0078] and FIG. 6, vehicle seat-50, rotation motor-52, and control unit-54); and
to move the seat to a predetermined position when the bottom and the seat are fixed (paragraphs [0072-0078] and FIG. 10, start rotation of seat-ST4, reach to rotation position (2) - ST5, move footrest to raised position-ST6, reach to rotation position (4) - ST7, move footrest to standby position-ST8, reach to rearward-facing position-ST9, and stop rotation of seat-ST-10).
Akimoto teaches that the locked rotation state of a vehicle seat cushion is released when the vehicle is switched from manual drive to automated drive (paragraph [0042]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of allowing rotation of the seat during automated driving of Akimoto into the rotatable vehicle seat of Nagayasu Hidetaka. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of making an automated vehicle user comfortable. A person of ordinary skill is aware that users of automated vehicles frequently move from the sitting position required to manually operate a vehicle.
Nagayasu Hidetaka in view of Akimoto does not disclose a driving operator. However, Tominaga further discloses:

switching between automated driving of the vehicle and manual driving by a passenger of the vehicle (paragraphs [0060-0067]; FIG.1, vehicle-10, input unit-12, and vehicle controller-14; and FIG. 6, Is there operation of switching from automatic driving to manual driving? - S51); and
controlling a driving unit that moves a position of a seat (paragraphs [0060-0067]; FIG. 1, vehicle-10, seat drive-11, and vehicle controller-14; and FIG. 6, Make transition from relax position to driving position - S53, Has seat reached driving position? - S54, and Driving position is achieved - S55).
Tominaga teaches that a vehicle controller may cause a vehicle to transition from an automatic driving state to a manual driving state by setting the seat to a driving position which allows the driver to operate a brake unit and a steering unit (paragraph [0034]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of transitioning to driver control of braking and steering of Tominaga into the rotatable vehicle seat of Nagayasu Hidetaka in view of Akimoto. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preparing the driver to resume control of the vehicle. A person of ordinary skill is aware that users of automated vehicles frequently move from the sitting position required to manually operate a vehicle.
Regarding claim 30, Nagayasu Hidetaka further discloses:
by a target support device including a bottom that has a concave curved surface (paragraphs [0009-0010] and FIG. 1, cushion frame-10, left and right side frames-11,12, rear pipe-13, cushion panel-14, and support-14A);

come into contact with a convex curved surface formed on a lower surface of the seat (paragraph [0010] and FIG. 1, cushion pad-21, main pad-22, and convex portion-22A); and
on which a passenger of the vehicle sits to support the seat (paragraph [0011] and FIG. 1, cushion pad-21, and main pad-22).
Nagayasu Hidetaka does not disclose a driving unit that moves a position of the seat. However, Akimoto further discloses:
is fixed to a floor of the vehicle when the automated driving is switched to the manual driving (paragraph [0042]);
causing the driving unit (paragraphs [0072-0078] and FIG. 6, vehicle seat-50, rotation motor-52, and control unit-54); and
to move the seat to a predetermined position when the bottom and the seat are fixed (paragraphs [0072-0078] and FIG. 10, start rotation of seat-ST4, reach to rotation position (2) - ST5, move footrest to raised position-ST6, reach to rotation position (4) - ST7, move footrest to standby position-ST8, reach to rearward-facing position-ST9, and stop rotation of seat-ST-10).
Akimoto teaches that the locked rotation state of a vehicle seat cushion is released when the vehicle is switched from manual drive to automated drive (paragraph [0042]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of allowing rotation of the seat during automated driving of Akimoto into the rotatable vehicle seat of Nagayasu Hidetaka. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of making an 
Nagayasu Hidetaka in view of Akimoto does not disclose a driving operator. However, Tominaga further discloses:
a non-transitory computer-readable storage medium that stores an in-vehicle control program to be executed by an in-vehicle computer to perform at least: (paragraphs [0027-0032] and FIG. 1, vehicle controller-14, and storage-18);
automatically controlling at least one of steering and an acceleration or deceleration speed of a vehicle (paragraphs [0033-0034] and FIG. 1, vehicle-10,  vehicle controller-14, brake unit-15, vehicle drive-16, and steering unit-17);
switching between automated driving of the vehicle and manual driving by a passenger of the vehicle (paragraphs [0060-0067]; FIG.1, vehicle-10, input unit-12, and vehicle controller-14; and FIG. 6, Is there operation of switching from automatic driving to manual driving? - S51); and
controlling a driving unit that moves a position of a seat (paragraphs [0060-0067]; FIG. 1, vehicle-10, seat drive-11, and vehicle controller-14; and FIG. 6, Make transition from relax position to driving position - S53, Has seat reached driving position? - S54, and Driving position is achieved - S55).
Tominaga teaches that a vehicle controller may cause a vehicle to transition from an automatic driving state to a manual driving state by setting the seat to a driving position which allows the driver to operate a brake unit and a steering unit (paragraph [0034]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of transitioning to driver control of braking and steering of Tominaga into the rotatable vehicle seat of Nagayasu Hidetaka in view of Akimoto. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preparing the driver to resume .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nagayasu Hidetaka in view of Akimoto, as applied to claim 22 above, and further in view of Sugioka et al. (US-2017/0101032-A1, hereinafter Sugioka).
Regarding claim 23, Akimoto discloses a mechanism which prevents rotation of the seat cushion in manual mode, but does not provide structural details of the mechanism (paragraph [0042]). However, Sugioka discloses a seat system for autonomous vehicles, including the following features:
wherein the fixing portion fixes the bottom and the seat by inserting a fixing member into each of holes formed in the bottom and the seat or a member connected to the seat (paragraphs [0060-0065] and FIG. 1, front seat-105, and locking mechanism-112).
Sugioka teaches that a locking mechanism should prevent seat adjustments while a vehicle is in manual driving mode (paragraphs [0060-0065]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of locking the seat while in a manual driving mode of Sugioka into the rotatable vehicle seat of Nagayasu Hidetaka in view of Akimoto. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of ensuring the driver is prepared to control the vehicle. A person of ordinary skill would be aware that users of automated vehicles frequently move from the sitting position required to manually operate a vehicle.




Allowable Subject Matter
Claims 19 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gillett (US-2016/0264021-A1) discloses a vehicle seating system which positions the driver in a forward direction when switching from autonomous drive mode to manual drive mode.
VOLVO CAR USA, Volvo Cars unveils Concept 26, delivering the luxury of time, November 18, 2015, discloses a vehicle seat which reclines when the vehicle is driven in the autonomous mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667